DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 10/20/2021.
Claims 1-11 remain pending. Claims 1, 3, 5-9, & 11 are amended. Claims 12-20 are added. Claims 1-20 have been examined and are rejected. 


Priority
This application claims the benefit of foreign priority to French Patent Application No. 1906913, filed Jun. 25, 2019. 


Claim Rejections – 35 USC § 101
The rejection of Claim 11 under 35 U.S.C. 101 is withdrawn in view of the current amendments. 


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2012/0303614 A1) in view of Alexander et al. (US 10,332,123 B2) in view of Zadrozny et al. (US 2015/0356573 A1). 
With regard to Claim 1, Mercuri teaches:
A method of processing a message that is transmitted across a telecommunications network, wherein the method is executed by a user's terminal, and when the user has drafted a message, the terminal has access to a corpus of messages including at least one message sent plurality of users to at least one recipient user; (a computer system which monitors a distribution list, forum, or other communication channel through which users communicate to find and distribute information to each other, wherein the system searches for an automated response to provide to a detected query by searching a knowledge base associated with the system, and wherein the knowledge base comprises past questions and answers, responses from other users that were identified as helpful, information from the Internet related to the query, information from organizational resources (e.g., a corporate intranet) that are relevant, and so on [Mercuri: 0026-29; 0021]);
the method comprising: 
replicating, on a user interface of the terminal, at least one part of at least one message received as a reply to at least one first message of the corpus of messages, based on a semantic similarity between at least one part of the drafted message and the at least one first message in the corpus of messages; (the system replies to the detected query with one or more of the highest ranked responses by directly sending a message to the query submitter based on comparing the query text to one or more queries associated with the answer [Mercuri: 0015; 0026-28]).

However, Mercuri does not explicitly teach that the search is performed while the user is drafting a message, or that the corpus of messages comprises at least one message sent by the user. In other words, Mercuri does not teach (where underlining indicates the portion of each limitation not taught):
when the user is drafting a message, the terminal has access to a corpus of messages including at least one message sent by the user to at least one recipient user.

In a similar field of endeavor involving knowledge base search and retrieval based on document similarity, Alexander discloses:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mercuri in view of Alexander in order to provide access to the corpus of messages when the user is drafting a message in the system of Mercuri. 
One of ordinary skill in the art would have been motivated to combine Mercuri with Alexander as doing so would allow documents that provide answers to the question to be displayed alongside the question as it is being typed, thereby allowing the user to save time and avoid unnecessary typing [Alexander: 4:10-25; 4:63-5:14]. 

However, Mercuri-Alexander does not explicitly teach that the corpus of messages comprises at least one message sent by the user. In other words, Mercuri-Alexander does not teach (where underlining indicates the portion of each limitation not taught):
when the user is drafting a message, the terminal has access to a corpus of messages including at least one message sent by the user to at least one recipient user.

In a similar field of endeavor involving prepopulating answers to questions based on previously provided answers, Zadrozny discloses:
the terminal has access to a corpus of messages including at least one message sent by the user to at least one recipient user; (determine that one or more questions have previously been responded to by a survey respondent 152 and responses to the one or more questions are 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mercuri-Alexander in view of Zadrozny in order to enable the terminal to have access to a corpus of messages including at least one message sent by the user to at least one recipient user in the system of Mercuri-Alexander. 
One of ordinary skill in the art would have been motivated to combine Mercuri-Alexander with Zadrozny as doing so would prevent the responding user from having to answer the same or similar questions multiple times [Zadrozny: 0052]. 

With regard to Claim 2, Mercuri-Alexander-Zadrozny teaches:
The method according to claim 1, wherein the corpus of messages is a history of sent or received messages by the user of the terminal; (the information repository stores knowledge derived from one or more prior questions and answers to provide automated responses to subsequent queries [Mercuri: 0014]. Alexander teaches the system has access to a knowledge base to identify one or more answers based on the query [Alexander: 4:26-53; 9:19-38; Fig. 5]. Zadrozny teaches the response database stores responses to questions or actions received from the respondent 152 [Zadrozny: 0036; 0063]).

With regard to Claim 3, Mercuri-Alexander-Zadrozny teaches:
The method according to claim 1, wherein the message being drafted comprises voice or text; (the submission may be received through email, voice, text message, instant messaging, or any other mode of communication to which the system can listen and respond [Mercuri: 0023]. Alexander teaches that the search and retrieval module monitors one or more 

With regard to Claim 4, Mercuri-Alexander-Zadrozny teaches:
The method according to claim 1, wherein the corpus of messages includes messages sent or received via different applications; (the submission may be received through email, voice, text message, instant messaging, or any other mode of communication to which the system can listen and respond [Mercuri: 0023]. Alexander teaches a customer support system that incorporates search and retrieval functionality that relies on a knowledge base of known issues and corresponding resolutions, wherein customer support is provided via various channels of communication such as phone, live chat, email, social media, etc. [Alexander: 1:20-30; 8:47-50]).

With regard to Claim 5, Mercuri-Alexander-Zadrozny teaches:
The method according to claim 1, wherein the at least one first message in the corpus of messages is selected based on a semantic similarity score of the first message of the corpus and the at least one part of the message being drafted being higher than a first value; (the system may include a confidence score that is determined for each potential answer and the administrator may configure a threshold score that is met before the system provides an automated response [Mercuri: 0019]).

With regard to Claim 6, Mercuri-Alexander-Zadrozny teaches:
The method according to claim 5, wherein the message with the highest semantic similarity score in the corpus of messages is selected, in response to that several messages from the corpus have a semantic similarity score higher than the first value; (the system replies to the detected query with one or more of the highest ranked responses [Mercuri: 0026]).

With regard to Claim 7, Mercuri-Alexander-Zadrozny teaches:
The method according to claim 1, wherein replicating on the user interface of the terminal the at least one part of the at least one reply message includes displaying at least one part of the reply message in a communication application graphic interface used to draft the message being drafted; (the system replies to the detected query with one or more of the highest ranked responses by directly sending a message to the query submitter [Mercuri: 0015; 0026-28]. Alexander teaches providing one or more of the identified documents associated with the best matching responses in a solutions field 210 at the top of the user interface used to type the question [Alexander: 4:26-53; 9:62-65; Figs. 2 & 5]).

With regard to Claims 9-11, they appear substantially similar to the limitations recited by claim 1 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 9-11 are rejected for the same reasons as set forth in claim 1.

With regard to Claims 12-15, they appear substantially similar to the limitations recited by claims 4, 7, 2, & 3 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 12-15 are rejected for the same reasons as set forth in claims 4, 7, 2, & 3, respectively.

With regard to Claim 16, Mercuri-Alexander-Zadrozny teaches:
The method of claim 7, wherein the at least one part of the reply message is displayed above the window used to draft the message being drafted; (the system replies to the detected query with one or more of the highest ranked responses by directly sending a message to the query submitter [Mercuri: 0015; 0026-28]. Alexander teaches providing one or more of the identified documents associated with the best matching responses in a solutions field 210 at the 

With regard to Claim 18, it appears substantially similar to the limitations recited by claim 16 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 18 is rejected for the same reasons as set forth in claim 16.

With regard to Claim 20, it appears substantially similar to the limitations recited by claims 1, 4, & 7 and consequently does not appear to teach or further define over the citations provided for said claims. Accordingly, claim 20 is rejected for the same reasons as set forth in claims 1, 4, & 7.


Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2012/0303614 A1) in view of Alexander et al. (US 10,332,123 B2) in view of Zadrozny et al. (US 2015/0356573 A1) as applied to Claims 1 & 9 above, and further in view of Bell et al. (US 2015/0347900 A1).
With regard to Claim 8, Mercuri-Alexander-Zadrozny teaches the method according to claim 1, but does not teach:
wherein no message from the corpus is selected when all the semantic similarity scores for the messages in the corpus are below a second value.

In a similar field of endeavor involving rules-based analysis for determining whether and how to provide an answer to a customer's question, Bell discloses:
wherein no message from the corpus is selected when all the semantic similarity scores for the messages in the corpus are below a second value; (the system does not provide an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mercuri-Alexander-Zadrozny in view of Bell in order to not select a message when all the semantic similarity scores for the messages in the corpus fall below the predetermined threshold in the system of Mercuri-Alexander-Zadrozny. 
One of ordinary skill in the art would have been motivated to combine Mercuri-Alexander-Zadrozny with Bell as doing so would avoid providing answers that may be incorrect or misleading which is determined by the confidence level of the accuracy of the answer being low [Bell: 0090; Fig. 4]. 

With regard to Claim 19, it appears substantially similar to the limitations recited by claim 8 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 19 is rejected for the same reasons as set forth in claim 8.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2012/0303614 A1) in view of Alexander et al. (US 10,332,123 B2) in view of Zadrozny et al. (US 2015/0356573 A1) as applied to Claim 16 above, and further in view of practices well known in the art. 
With regard to Claim 17, Mercuri-Alexander-Zadrozny teaches:
The method of claim 16, wherein the at least one part of the reply message is displayed in a region located above the window used to draft the message being drafted; (providing one or more of the identified documents associated with the best matching responses in a solutions 

While Mercuri-Alexander-Zadrozny does not explicitly teach: the at least one part of the reply message being displayed in a banner, it is well known in the art to display information intended to gain the attention of a user in a banner. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mercuri-Alexander-Zadrozny in view of practices well known in the art in order to display the at least one part of the reply message being displayed in a banner in the system of Mercuri-Alexander-Zadrozny. 
One of ordinary skill in the art would have been motivated to combine Mercuri-Alexander-Zadrozny with practices well known in the art as doing so would utilize a routine technique to draw a user’s attention to newly provided information in a manner in which the user can interact with or dismiss the provided information. 


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446